COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Pamela Thurman Stallard v. The State of Texas

Appellate case number:     01-18-00451-CR

Trial court case number: 1515996

Trial court:               County Criminal Court at Law No. 1 of Tarrant County

        A jury convicted appellant, Pamela Thurman Stallard, of the misdemeanor offense
of deadly contact, and the trial court assessed her punishment at confinement for ninety
days, suspended the sentence, and placed her on community supervision for a term of
twelve months. Appellant timely filed a notice of appeal. The record was due to be filed
in this Court by September 12, 2018. See TEX. R. APP. P. 34.1, 35.2(b).
        The clerk’s record was filed that day, but a reporter’s record has not been filed. The
Clerk of this Court notified appellant that the court reporter responsible for preparing the
record in this appeal had informed the Court that appellant had requested preparation of a
reporter’s record but had not made arrangements to pay for the record and this Court’s
records indicated that appellant is not appealing as indigent. See id. 35.3(b). The Clerk
further notified appellant that unless she caused the reporter’s record to be filed in this
Court, made arrangements to pay for the reporter’s record, or provided proof that she is
entitled to proceed without payment of costs by October 12, 2018, the Court might consider
the appeal without a reporter’s record. See id. 37.3(c); see also id. 20.2. Appellant has not
responded, and a reporter’s record has not been filed. 1




1
       The clerk’s record includes appellant’s “Motion for Appellate Record and Affidavit of
       Indigency,” filed in the trial court on August 2, 2018, but does not reflect that the trial court
       determined that appellant was indigent for purposes of obtaining a reporter’s record at no
       cost to appellant. See TEX. R. APP. P. 20.2; see McFatridge v. State, 309 S.W.3d 1, 5–6
       (Tex. Crim. App. 2010) (explaining procedure for resolving question whether appellant is
       entitled to free appellate record in trial court).
       Accordingly, the Court will consider and decide those issues or points that do not
require a reporter’s record for a decision. See id. 37.3(c). Appellant’s brief is due to be
filed no later than 30 days from the date of this order.
       It is so ORDERED.

Judge’s signature: __/s/ Terry Jennings___
                   Acting individually         Acting for the Court

Date: __November 15, 2018_